Case 2:12-md-02327 Document 8902 Filed 11/18/19 Page 1 of 5 PageID #: 211732



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                  MDL 2327
THIS DOCUMENT RELATES TO ALL CASES ON
EXHIBIT A
                              ORDER

       Pending in the thirty-five cases on Exhibit A is Plaintiffs’ Motion to Amend PTO # 337

Scheduling Deadlines and Strike Portions of Defendants’ Rule 26 Expert Disclosures, filed on

September 25, 2019. Defendants Ethicon, Inc., Ethicon, LLC and Johnson & Johnson (collectively

“Ethicon”) have responded, and plaintiffs have replied.

       First, plaintiffs ask that the court strike Ethicon’s expert witnesses in excess of five, i.e.,

non-retained and alternative expert witnesses identified by Ethicon in the cases on Exhibit A.

Plaintiffs complain that in Ethicon’s expert disclosures, Ethicon exceeded the limits provided in

PTO Number 337, paragraph 3(a) for the number of experts – no more than five experts per case

(exclusive of treating physicians). Plaintiffs argue that even when the treating physicians are

removed from the list of expert disclosures in each case on Exhibit A, Ethicon designated between

7 and 24 expert witnesses per case, with an average of 18 experts per case on Exhibit A. Plaintiffs

maintain that they cannot designate proper rebuttal experts.

       Second, plaintiffs move to strike Ethicon’s untimely expert disclosures or set a reasonable

deadline of within one week of this order for plaintiffs to provide their rebuttal expert designations.

Ethicon’s expert disclosures were due September 18, 2019. Some, but not all, of Ethicon’s expert

disclosures were served by this deadline; others were served on the wrong email address for

plaintiffs’ counsel. Ethicon corrected the error, and all of Ethicon’s expert disclosures were served
Case 2:12-md-02327 Document 8902 Filed 11/18/19 Page 2 of 5 PageID #: 211733



by September 24, 2019, one day before plaintiffs’ rebuttal expert disclosures were due on

September 25, 2019.

       Finally, plaintiffs argue that Ethicon designated case-specific expert witnesses, but failed

to provide substantive expert reports in certain identified cases. Plaintiffs seek an order prohibiting

Ethicon from supplementing or amending their expert reports in the future in certain identified

cases or setting a reasonable deadline for Ethicon to amend upon a showing of good cause and

give plaintiffs one week from the date of any amendment by Ethicon for plaintiffs to provide their

rebuttal witnesses.

       The court has considered the arguments of plaintiffs and Ethicon and finds as follows.

From the beginning of these MDLs, the court ordered in every single docket control order that

“the plaintiffs and each defendant are limited to no more than five experts per case (exclusive of

treating physicians).” The court ORDERS that Plaintiffs’ Motions to Strike in the cases on

Exhibit A are GRANTED to the extent plaintiffs seek an Order striking Ethicon’s experts in

excess of five, i.e., Ethicon’s non-retained and alternative expert witnesses.

       Turning to plaintiffs’ second argument, the court further ORDERS that Plaintiffs’

Motions to Strike are DENIED to the extent plaintiffs seek an order striking Ethicon’s untimely

Rule 26 expert disclosures, but GRANTED to the extent plaintiffs seek a reasonable extension

for serving their rebuttal expert disclosures. The court ORDERS that the following amended

deadlines from PTO Number 337 now apply in the cases on Exhibit A:

 Expert disclosure served for rebuttal pursuant to Fed. R. Civ. P.               11/26/2019
      26 as limited by ¶ 3.a. of this order.
 Deposition deadline and close of discovery.                                     12/27/2019
 Filing of dispositive motions.                                                  01/03/2020
 Response to dispositive motions.                                                01/17/2020
 Reply to response to dispositive motions.                                       01/24/2020
 Filing of Daubert motions.                                                      01/03/2020
 Responses to Daubert motions.                                                   01/17/2020

                                                  2
Case 2:12-md-02327 Document 8902 Filed 11/18/19 Page 3 of 5 PageID #: 211734



 Reply to response to Daubert motions.                                            01/24/2020



       Turning to the final issue in these Motions, plaintiffs complain that in certain cases

identified in the Motions, Ethicon designated case-specific witnesses but failed to provide

substantive expert reports and stated that they reserved the right to do so at a later date. Plaintiffs

ask that Ethicon be prohibited from supplementing or amending their expert reports in the future

or, alternatively, that the court set a reasonable deadline for Ethicon to amend upon a showing of

good cause and then give plaintiffs one week from the date of the disclosure to provide rebuttal

expert designations. In response, Ethicon asserts that the two experts at issue, Drs. Shelby Thames

and Steven MacLean, are important to Ethicon’s defense of these cases, but the experts were

unable to complete their reports because of a delay in the shipment of plaintiffs’ explant specimens

and the concomitant delay in the experts’ cleaning protocol. As a result, these experts issued

timely preliminary reports which they intend to supplement. Ethicon does not object to plaintiffs

being afforded leave to serve a rebuttal expert report in response to supplemental opinions from

these experts, deposing them or being afforded leave to file Daubert motions in response to their

supplemental reports.

       The court is troubled by Ethicon’s failure to produce complete expert reports as to these

two experts in the cases identified in plaintiffs’ Motions. However, because of the extensions

herein granted, the court ORDERS that plaintiffs’ Motions are DENIED to the extent plaintiffs

seek an order prohibiting Ethicon from supplementing or amending their expert reports identified

above and GRANTED to the extent plaintiffs seek an order giving them one week from the date

of any amendment by Ethicon for plaintiffs to provide their rebuttal expert designations as to these

two experts. The court ORDERS that Ethicon provide the complete expert reports for Drs.



                                                   3
Case 2:12-md-02327 Document 8902 Filed 11/18/19 Page 4 of 5 PageID #: 211735



Thames and MacLean for the cases identified in plaintiffs’ Motion on or before December 2,

2019; plaintiffs’ rebuttal expert designations are due 1 week later on December 9, 2019.

       The court DIRECTS the Clerk to file a copy of this order in 2:12-md-2327 and in the

individual cases on Exhibit A and to send a copy of the order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                     ENTER: November 18, 2019




                                                 4
Case 2:12-md-02327 Document 8902 Filed 11/18/19 Page 5 of 5 PageID #: 211736


                                        EXHIBIT A



        Civil Action No.                         Case S tyle
 1   2:12-cv-09496         Baker, et al. v. Ethicon, Inc., et al.
 2   2:13-cv-14886         Boomhower, et al. v. Ethicon, Inc., et al.
 3   2:13-cv-01947         Britt, et al. v. Ethicon, Inc., et al.
 4   2:14-cv-00386         Brown, et al. v. Ethicon, Inc., et al.
 5   2:13-cv-19305         Buchholz v. Ethicon, Inc., et al.
 6   2:13-cv-01937         Bush v. Ethicon, Inc., et al.
 7   2:13-cv-11240         Chavez, et al. v. Ethicon, Inc., et al.
 8   2:13-cv-19143         Dealba v. Ethicon, Inc., et al.
 9   2:14-cv-14081         Epstein-Clark, et al. v. Ethicon, Inc., et al.
10   2:14-cv-29513         Frietze, et al. v. Ethicon, Inc., et al.
11   2:13-cv-01942         Garcia, et al. v. Ethicon, Inc., et al.
12   2:13-cv-20166         Greenwell v. Ethicon, Inc., et al.
13   2:13-cv-28247         Grundel, et al. v. Ethicon, Inc., et al.
14   2:13-cv-04826         Gurrola, et al. v. Ethicon, Inc., et al.
15   2:13-cv-19177         Hagler, et al. v. Ethicon, Inc., et al.
16   2:14-cv-21296         Haymart, et al. v. Ethicon, Inc., et al.
17   2:14-cv-18418         Henderson, et al. v. Ethicon, Inc., et al.
18   2:12-cv-05839         Hervey, et al. v. Ethicon, Inc., et al.
19   2:12-cv-07873         Hogge, et al. v. Ethicon, Inc., et al.
20   2:12-cv-09490         M arston v. Ethicon, Inc., et al.
21   2:14-cv-00354         M artin v. Ethicon, Inc., et al.
22   2:13-cv-10804         M artinez v. Ethicon, Inc., et al.
23   2:13-cv-14913         M attox v. Ethicon, Inc., et al.
24   2:15-cv-14436         M ejia v. Ethicon, Inc., et al.
25   2:14-cv-27841         M iller, et al. v. Ethicon, Inc., et al.
26   2:13-cv-01950         M orreira v. Ethicon, Inc., et al.
27   2:12-cv-09486         Postil v. Ethicon, Inc., et al.
28   2:14-cv-14089         Reyna, et al. v. Ethicon, Inc., et al.
29   2:15-cv-14756         Reynolds v. Ethicon, Inc., et al.
30   2:15-cv-07505         Sexton, et al. v. Ethicon, Inc., et al.
31   2:13-cv-20168         Siefkas, et al. v. Ethicon, Inc., et al.
32   2:14-cv-14101         Solano, et al. v. Ethicon, Inc., et al.
33   2:14-cv-21299         Tidler, et al. v. Ethicon, Inc., et al.
34   2:14-cv-00374         Vasquez v. Ethicon, Inc., et al.
35   2:14-cv-01060         Vigil, et al. v. Ethicon, Inc., et al.
